Opinion issued July 19, 2012.




                                          In The
                                  Court of Appeals
                                         For The
                              First District of Texas

                                  NO. 01-12-00377-CR
                                        ____________

                         WILLIAM KINCAID, JR., Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 339th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1236182


                              MEMORANDUM OPINION

         After a grand jury returned a true bill of indictment against him for the felony

offense of aggravated assault, 1 appellant, William Kincaid, Jr., pleaded guilty to the

misdemeanor offense of deadly conduct. 2 On February 28, 2012, the trial court

1
         See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
2
         See TEX. PENAL CODE ANN. § 22.05(a) (West 2011).
found appellant guilty and, in accordance with the terms of his plea agreement with

the State, sentenced him to confinement for one year in the county jail. On April

10, 2012, appellant filed a pro se notice of appeal. In his notice, appellant states

that he “did not wave [sic] his rights to appeal pretrial documents” and requests to

“be heard on all pretrial documents.”

      Appellant did not file a motion for new trial or a motion for extension of time

to file his notice of appeal. See TEX. R. APP. P. 26.2(a)(2), 26.3(b); Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (requiring both notice of appeal and

motion for extension to be filed within 15 days of original due date for notice of

appeal). Therefore, appellant’s notice of appeal was due on or before March 29,

2012. See TEX. R. APP. P. 26.2(a)(1).

      A notice of appeal that complies with the requirements of Rule 26 is essential

to vest this court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998). The court of criminal appeals has expressly held that without a

timely filed notice of appeal we cannot exercise jurisdiction over an appeal. See

Olivo, 918 S.W.2d at 522; see also Slaton, 981 S.W.2d at 210. Because appellant’s
                                                  3
April 10, 2012 notice of appeal was untimely,         we have no basis for jurisdiction

over this appeal. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


3
      The record contains no envelope or postmark date for appellant’s notice of appeal,
      which contains no certificate of service and is not dated. See TEX. R. APP. P.
                                           2
      Further, in a plea bargain case—that is, a case in which a defendant’s plea

was guilty or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant—a defendant may

appeal only those matters that were raised by written motion and ruled on before

trial, or after getting the trial court’s permission to appeal. TEX. CODE CRIM. PROC.

ANN. art. 44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005).

      Here, the trial court’s certification is included in the record on appeal. The

trial court’s certification states that this is a plea-bargained case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record reflects

that appellant pleaded guilty and that the trial court assessed the punishment

recommended by the State and to which appellant had agreed. See Shankle v. State,

119 S.W.3d 808, 813–14 (Tex. Crim. App. 2003) (holding that charge-bargain

constitutes punishment recommended by prosecutor and agreed to by defendant).


      9.2(b), 26.2(a), 26.3; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
      Further, appellant has provided no evidence to show that he delivered his notice of
      appeal to jail officials by March 29, 2012, which was 12 days prior to the date the
      notice of appeal was file-stamped. See Campbell v. State, 320 S.W.3d 338, 344
      (Tex. Crim. App. 2010) (“We hold that the pleadings of pro se inmates shall be
      deemed filed at the time they are delivered to prison authorities for forwarding to
      the court clerk.”).
                                           3
Although the record contains matters raised by written motion filed before trial, the

trial court did not rule on those motions, 4 and appellant does not have the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Therefore, the record

supports the trial court’s certification, appellant has no right of appeal, and we must

dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006); see Dears, 154 S.W.3d at 615.

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




4
      The record does contain orders related to pretrial bail and an “Order Granting
      Consolidation.” But any appeal from the pretrial bail orders would be moot and the
      court’s order on the State’s motion to consolidate is nil, because the motion
      effectively consolidated the cases upon its filing without the need for a court order.
      See TEX. PENAL CODE ANN. § 3.02(b) (West 2011) (granting State right to join
      multiple offenses arising from single criminal action by filing notice of joinder,
      subject to defendant’s right to severance); Freeman v. State, 828 S.W.2d 179, 181–
      82 (Tex. App.—Houston [14th Dist.] 1992, pet. ref’d) (“It is . . . axiomatic that the
      issue of bail being set on a complaint is a moot issue after an appellant is
      convicted.”).
                                            4